Exhibit 99.1 FOR IMMEDIATE RELEASE Contact Information: At the Company: Gregory S. Skinner Vice President Finance and CFO (650) 261-3677 LANDEC CORPORATION REPORTS FISCAL YEAR 2012 AND FOURTH QUARTER RESULTS Landec reports record revenues for FY 2012 of $317.6 million and EPS of $0.49 MENLO PARK, CA – July 31, 2012 Landec Corporation (Nasdaq: LNDC), today reportedresults for fourth quarter and fiscal year 2012.Revenues for the fourth quarter of fiscal year 2012 increased 21% to $82.6 million compared to revenues of $68.1 million for the fourth quarter of fiscal year 2011.Net income increased to $2.8 million, or $0.11 per diluted share, compared to a net loss of $2.7 million, or $0.10 per share, during the fourth quarter of fiscal year 2011.Revenues for fiscal year 2012 increased 15% to $317.6 million compared to revenues of $276.7 million for fiscal year 2011.Net income for fiscal year 2012 was $12.7 million or $0.49 per diluted share compared to net income of $3.9 million or $0.15 per diluted share for fiscal year 2011. Fourth Quarter Results The revenue growth of $14.5 million during the fourth quarter of fiscal year 2012 compared to the fourth quarter of 2011 was due to (1) $9.1 million of revenues from GreenLine Holding Company, (“GreenLine”) which was acquired by Apio, Inc., our specialty packaged food subsidiary, on April 23, 2012, (2) a $5.2 million increase in revenues in Apio’s non-GreenLine value-added businesses, which include the Apio fresh-cut specialty packaged vegetable business, Apio Cooling and Apio Packaging, and (3) a $1.3 million increase in revenues at Lifecore Biomedical, Inc., our biomaterials subsidiary, due to an increase in sales to existing customers.The fourth quarter growth of $5.2 million in Apio’s value-added non-GreenLine businesses resulted from a combined year-over-year 14% increase in unit volume sales due to new product offerings, new distribution gains and overall growth in the fresh-cut vegetable category.These increases in revenue were partially offset by a $1.3 million decrease in revenues in our Technology Licensing business primarily due to the termination of the Monsanto license agreement at the end of the second quarter of fiscal year 2012. For the fourth quarter, the net income of $2.8 million increased by $5.5 million because the Company recorded a loss of $2.7 million in the prior year fourth quarter. The loss in the prior year fourth quarter was due to the $4.8 million impairment charge from the write off of goodwill at Landec Ag, Landec’s former seed subsidiary.Additionally, net income in the fourth quarter increased due to (1) a $3.3 million increase in Apio’s operating income, including $1.6 million from GreenLine, and before acquisition related expenses of $1.0 million recorded at Apio, and (2) a $1.3 million increase in operating income at Lifecore.These increases in net income in the fourth quarter were partially offset by (1) non-recurring acquisition related expenses of $2.0 million (see the Questions and Answers section in this release for details), (2) a $1.3 million reduction in license fees from the termination of the Monsanto license agreement, and (3) an $836,000 increase in the income tax expense. 1 Gary Steele, Landec’s Chairman and CEO, commented, “We had a very good fourth quarter.As compared to the fourth quarter of fiscal year 2011, the Apio total value-added business grew revenues 31% during the quarter due to GreenLine revenues of $9.1 million and a $5.2 million growth in sales for Apio’s non-GreenLine value-added businesses.In addition, Lifecore grew revenues 24% during the quarter.Net income, which included net income from GreenLine of $1.6 million and acquisition related expenses of $2.0 million, increased 36% during the fourth quarter of fiscal year 2012, after excluding the goodwill write off of $4.8 million from the results for the fourth quarter of fiscal year 2011.” Fiscal Year Results Revenues for fiscal year 2012 increased $40.8 million, or 15%, to a record $317.6 million compared to revenues of $276.7 million for the same period a year ago.Net income for fiscal year 2012 increased 224% to $12.7 million or $0.49 per diluted share compared to net income of $3.9 million or $0.15 per diluted share for the same period last year.Excluding the $4.8 million goodwill write off in fiscal year 2011, net income increased $4.0 million, or 46%. The increase in revenues during fiscal year 2012 compared to fiscal year 2011 resulted from: (1) $9.1 million of revenues from GreenLine, (2) a $22.8 million increase in revenues in Apio’s non-GreenLine value-added businesses, (3) a $9.8 million increase in Apio’s export revenues due to an 11% increase in export unit volume sales and favorable pricing, and (4) a $1.8 million increase in revenues at Lifecore.The fiscal year growth in Apio’s non-GreenLine value-added businesses resulted from a combined year-over-year 11% increase in unit volume sales due to new product offerings, new distribution gains and overall growth in the fresh-cut vegetable category aided by normal weather patterns during fiscal year 2012 compared to poor weather conditions last year that resulted in produce sourcing issues in fiscal year 2011.These increases in revenues were partially offset by a $2.7 million decrease in revenues in our Technology Licensing business primarily due to the termination of the Monsanto license agreement at the end of the second quarter of fiscal year 2012. Net income for fiscal year 2012 increased $8.8 million compared to fiscal year 2011, primarily due to: (1) a $4.8 million impairment charge during fiscal year 2011 which resulted from the write off of goodwill at Landec Ag, (2) a $5.2 million increase in operating income at Apio, which includes $1.6 million from GreenLine and excludes acquisition related expenses, (3) a $6.0 million increase in pre-tax income from our 20% investment in Windset Farms, and (4) a $681,000 increase in operating income at Lifecore.These increases in net income for fiscal year 2012 were partially offset by (1) non-recurring acquisition related expenses of $2.0 million, (2) a $2.7 million reduction in license fees from the termination of the Monsanto license agreement, and (3) a $3.0 million increase in the income tax expense. Landec ended fiscal year 2012 with $22.2 million in cash and cash equivalents.In fiscal year 2012, Landec purchased $5.4 million of property, plant and equipment and increased cash from operations by 53% to $22.2 million from $14.5 million in fiscal year 2011. Management Comments and Guidance for Fiscal Year 2013 “As reflected in our financial results, we had a very good fiscal year 2012 with revenue growth of 15% and net income growth of 46%, after excluding the $4.8 million goodwill write off in fiscal year 2011, and we plan to continue our growth path into fiscal year 2013.For fiscal year 2013, we plan to grow Landec revenues by approximately 30% and net income by 25% to 35% compared to fiscal year 2012.Landec’s strategy, as evidenced by the growth in revenues, gross profit and net income during fiscal year 2012, is to focus on our core food and biomaterial businesses and also to capitalize on our unique polymer technology and on our strong channels of distribution to drive growth across our businesses,” concluded Mr. Steele. 2 Ron Midyett, Apio’s CEO stated, “The acquisition of GreenLine and our investment in Windset have significantly contributed to the year-over-year growth in both revenues and pre-tax income for Apio.In addition, our non-GreenLine value-added businesses realized very good growth as a result of the addition of new customers, increased sales to existing customers, and new product introductions.Our Cal-Ex export business also had a very good year achieving record revenues and pre-tax income during fiscal year 2012.” Dennis Allingham, Lifecore’s CEO, said, “Lifecore has recently been notified by two of its customers that they have received product clearances by the FDA.Lifecore expects that these new products recently approved by the FDA, combined with anticipated increases in sales of existing products, will result in Lifecore growing revenues by approximately 15% in fiscal year 2013, while maintaining historical margins.” 3 Landec Fourth Quarter 2012 Earnings Conference Call A conference call will follow this release at 8:00 a.m. Pacific Time on Wednesday, August 1, 2012 during which senior management of Landec will present an overview of results for the fourth quarter and fiscal year 2012.Interested parties have the opportunity to listen to the conference call live on the Internet at www.landec.com by selecting Investors and the Financial Releases & Events page.A replay of the webcast will be available for 30 days.Additionally, investors can listen to the call by dialing (866) 871-4460 or (703) 639-1468 at least 5 minutes prior to the start.A replay of the call will be available through Wednesday, August 8, 2012 by calling (888) 266-2081or(703) 925-2533, code #1583900. Landec Corporation is a materials science company that leverages its proprietary polymer technologies, application development and innovation capabilities to develop and commercialize new products in food and biomaterials markets. Landec has two proprietary polymer technology platforms:Intelimer Polymers®andHyaluronan (“HA”)that are the foundation for its business. Landec’s subsidiary, Apio, has become the leader in US fresh-cut specialty packaged vegetables sold in North America by combining Landec’s proprietary food packaging technology, and the strength of two major national brands Eat Smart® and GreenLine®, with the capabilities of a large national food supplier, processor and distributor. Through its subsidiary, Lifecore Biomedical, Landec is a premium supplier of hyaluronan-based materials and medical products to ophthalmic, orthopedic and veterinary markets worldwide. Landec’s Licensing Partnerships work closely with market-leading companies to develop and commercialize differentiated polymer-based products.For more information about the Company, visit Landec’s website at www.landec.com. Except for the historical information contained herein, the matters discussed in this news release are forward-looking statements that involve certain risks and uncertainties that could cause actual results to differ materially, including such factors among others, as the timing and expenses associated with operations, the ability to achieve acceptance of the Company's new products in the market place, the severity of the current economic slowdown, the ability to integrate GreenLine’s operations into the Company, weather conditions that can affect the supply and price of produce, the amount and timing of research and development funding and license fees from the Company's collaborative partners, the timing of regulatory approvals, the mix between domestic and international sales, and the risk factors listed in the Company’s Form 10-K for the fiscal year ended May 29, 2011 (See item 1A: Risk Factors) which may be updated in Part II.Item 1A Risk Factors in the Company’s Quarterly Reports on Form 10-Q.As a result of these and other factors, the Company expects to continue to experience significant fluctuations in quarterly operating results and there can be no assurance that the Company will remain consistently profitable.The Company undertakes no obligation to update or revise any forward-looking statements whether as a result of new developments or otherwise. Tables and Q&A to Follow 4 LANDEC CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (In thousands) May 27, 2012 May 29, 2011 (unaudited) ASSETS Current Assets: Cash, cash equivalents and marketable securities $ $ Accounts receivable, net Inventories, net Deferred taxes Prepaid expenses and other current assets Total Current Assets Investments in non-public companies Property and equipment, net Intangible assets, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation Other accrued liabilities Deferred revenue Lines of credit — Current portion of long-term debt Total Current Liabilities Long-term debt Deferred taxes Other non current liabilities Stockholders' Equity Common stock 26 27 Additional paid-in capital Accumulated other comprehensive loss — ) Retained earnings Total stockholders' equity Noncontrolling interest Total Equity Total Liabilities and Shareholders’ Equity $ $ 5 LANDEC CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (In thousands, except per-share data) (unaudited) Three Months Ended Twelve Months Ended May 27, May 29, May 27, May 29, Revenues: Product sales $ Services revenues License fees ― Research, development, and royalty revenues Total revenues Cost of revenue: Cost of product sales Cost of services revenues Total cost of revenue Gross profit Operating costs and expenses: Research and development Selling, general and administrative Impairment charges and acquisition costs Total operating costs and expenses Operating income (loss) ) Dividend income Interest income ) 86 Interest expense ) Other income Net income (loss) before taxes ) Income tax expense ) Consolidated net income (loss) ) Non controlling interest ) Net income (loss) $ $ ) $ $ Diluted net income (loss) per share $ $ ) $ $ Shares used in diluted per share computations 6 LANDEC CORPORATION FISCAL YEAR ENDED MAY 27, 2012 QUESTIONS AND ANSWERS 1) What are the details surrounding the Company‘s revenue and net income growth expectations for fiscal year 2013? For fiscal year 2013, we are projecting that revenues will grow approximately 30% and net income will grow 25% to 35% compared to fiscal year 2012 revenues and net income. The estimated range of revenue and net income growth is outlined in the following table (in millions): Revenues as reported in fiscal year 2012 $ Increases in revenue in FY 2013: Value-added, including GreenLine (a) 95-110 Lifecore 4-6 Decreases in revenue in FY 2013 Apio export (b) (6-8 ) Technology licensing (c) (3-4
